Citation Nr: 0000757	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-27 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
respiratory condition, claimed as cold and/or bronchitis.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1952 to July 1954.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denied the 
veteran's claims for service connection for hypertension, an 
eye condition, and residuals of a respiratory condition which 
he claimed as cold and/or bronchitis.  He appealed the claim 
for the respiratory condition to the Board of Veterans' 
Appeals (Board).  He did not perfect a timely appeal 
concerning the claims for the hypertension and eye condition.

In February 1998, the Board remanded the claim for the 
respiratory condition to the RO for further development and 
consideration.  After completing the development requested, 
the RO continued to deny this claim.  The veteran also filed 
a petition at the RO in March 1998 requesting that his claims 
for hypertension and an eye condition be reopened.  The RO 
denied his petition to reopen these claims in December 1998, 
and he appealed to the Board.  Therefore, the issues before 
the Board are whether he has submitted new and material 
evidence to reopen the claims for hypertension and an eye 
condition, and whether he is entitled to service connection 
for the respiratory condition.

FINDINGS OF FACT

1.  In May 1995, the RO denied the veteran's claims for 
service connection for hypertension and an eye condition; in 
June 1995, the RO notified him of the decision, and of his 
procedural and appellate rights, and he did not perfect a 
timely appeal of these claims.

2.  The evidence that has been added to the record since the 
May 1995 RO decision is either duplicative of evidence that 
was on file when that decision was made or does not tend to 
show that the veteran has hypertension or an eye condition as 
a result of his service in the military.

3.  In July 1970, the RO denied the veteran's claim for 
service connection for a respiratory condition; later that 
month, the RO notified him of the decision, and of his 
procedural and appellate rights, and he did not timely 
appeal.

4.  Medical and other evidence has been submitted since the 
July 1970 RO decision that is not duplicative of evidence 
that was on file when that decision was made and which is 
probative of the issue of whether the veteran has a 
respiratory condition as a result of his service in the 
military.

5.  There still is no medical evidence of record linking an 
upper respiratory infection that was diagnosed during 
service, or any of its associated symptoms, to diagnoses of 
asthma, bronchitis, reactive airway disease, and chronic 
obstructive pulmonary disease that were made many years 
later, after service.

6.  The claim for service connection for a respiratory 
condition is not plausible.


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying the veteran's claims 
for service connection for hypertension and an eye condition 
is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  As new and material evidence concerning the claims for 
service connection for hypertension and an eye condition has 
not been submitted, the requirements to reopen these claims 
have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran has submitted new and material evidence since 
the July 1970 RO decision to reopen his claim for service 
connection for a respiratory condition.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.302, 20.1103 (1999).

4.  The claim for service connection for a respiratory 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Hypertension will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

I.  Hypertension and an Eye Condition

The RO initially denied these claims on the merits in May 
1995 based, in part, on a review of the veteran's service 
medical records (SMRs), which contained no evidence of 
hypertension.  His SMRs did confirm, however, that he 
received treatment while on active duty, in June 1953, for 
complaints that his eyes were occasionally "hurting."  He 
denied experiencing problems with his vision, and there were 
no signs of inflammation or irritation.  After observing some 
weakness in the intra-ocular muscles, the treating physician 
prescribed eye drops.  The veteran received additional 
treatment for his eyes in November 1953, and his doctors 
diagnosed a refractive error due to alternating esotropia.  
His uncorrected visual acuity was 20/25, bilaterally (i.e., 
in both eyes).  He had the same uncorrected visual acuity 
during his service separation examination in July 1954, but 
the examining physician indicated that it was correctable 
(with glasses) to 20/20, which was completely normal.  The 
veteran's blood pressure also was within normal limits, 
measuring 110/72 (systolic/diastolic).

Other evidence considered by the RO in denying these claims 
in May 1995 was the report of a quadrennial medical 
evaluation the veteran underwent in May 1958, about 4 years 
after his discharge from the military, during which time he 
complained of "eye trouble," noting that he wore glasses.  
He denied having any "serious" conditions, and there was no 
objective clinical indication of a relevant defect-either in 
the way of his eyes or vision (which was 20/20), or signs of 
hypertension.

The remaining evidence considered by the RO consisted of a 
November 1978 statement from a doctor at Duke University 
Medical Center showing, among others, a diagnosis of mild 
hypertension.  The RO also considered medical records 
pertaining to treatment the veteran later received for 
hypertension on various occasions during the 1980s and 1990s 
(prior to 1995), in a VA outpatient clinic and at the Lincoln 
Community Health Center.  He also continued to receive 
treatment during those years for problems with his vision due 
to refractive errors caused by presbyopia, hyperopia, and 
possible glaucoma.  As further support for his claims, 
he submitted several written statements alleging that his 
hypertension and eye condition were attributable to his 
service in the military.

In denying the claim for hypertension, the RO made note of 
the fact that there was no objective clinical evidence of the 
condition at any time while the veteran was on active duty in 
the military, or within the one-year presumptive period after 
his service ended, and that there also was not any medical 
evidence of record linking the diagnoses of hypertension, 
post service, to his active duty in the military.  In denying 
the claim for an eye condition, the RO noted that, as a 
matter of law, service connection is expressly precluded for 
"congenital or developmental defects" such as refractive 
errors due to alternating esotropia, presbyopia, hyperopia, 
etc.  See 38 C.F.R. § 3.303(c).

In June 1995, the RO notified the veteran of its decision, 
and of his procedural and appellate rights; and, although he 
submitted a Notice of Disagreement (NOD) concerning these 
claims in June 1996, and was issued a Statement of the Case 
(SOC) in July 1996, he did not thereafter "perfect" an 
appeal on these issues by the timely submission of a 
Substantive Appeal (e.g., a VA Form 9) or equivalent 
statement.  See 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305, 20.306.  Thus, the 
RO's decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.

In March 1998, the veteran petitioned the RO to reopen his 
claims.  The RO denied his petition in December 1998, and 
this appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to claims that, as here, have been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claims and review the former disposition of 
them.  See 38 U.S.C.A. § 5108.  The provisions of section 
5108 require consideration of all evidence since the last 
final denial in order to determine whether the claims must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the May 1995 RO decision that would permit 
the reopening of the claims for service connection for 
hypertension and an eye condition.

In considering whether a claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Records 
show the RO included this as a requirement for reopening the 
claims in its December 1998 decision, which was previously 
the practice of the VA in accordance with the case law 
of the United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals.  However, records also show that the RO subsequently 
considered the correct legal standard for reopening claims 
in the February 1999 SOC that it provided the veteran.  
Therefore, he will not be prejudiced by the Board doing the 
same.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence associated with the claims file since the May 
1995 RO decision consists of:  a) several written statements 
from the veteran and his representative; b) transcripts of 
testimony that he gave during his hearings in September 1997 
and August 1999; and c) medical records concerning treatment 
he received in a VA outpatient clinic on various occasions 
from 1995 to 1998 for hypertension and a referral appointment 
that he had in the eye clinic of the VA hospital.

The numerous written statements from the veteran and his 
representative, as well as the oral testimony that he gave 
during his hearings, do not constitute new evidence because 
they merely reiterate contentions and arguments that were 
made prior to the RO denying his claims in May 1995.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The 
veteran-and those representing him or acting on his behalf-
always have alleged that his hypertension and eye condition 
are the result of his service in the military, so additional 
written and oral testimony to this same effect, 
when previously acknowledged, is not new.  Furthermore, as 
neither he nor his representative possesses the necessary 
medical expertise or training to competently render an 
opinion on a medical matter, such as the etiology of a 
condition, their allegations purporting to do so also are not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, resolution of the claims turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously denied 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Of the remaining evidence that has been submitted in an 
effort to reopen these claims-namely, the medical records 
concerning the treatment the veteran received in the VA 
outpatient clinic on the various occasions from 1995 to 
1998-it also is not new because there was medical evidence 
of both hypertension and an eye condition (albeit the 
refractive error that is not subject to service connection), 
when the RO denied the claims in May 1995.  Consequently, 
merely to submit additional medical records showing further, 
more recent, treatment for these conditions is not new 
because the RO already acknowledged when denying the claims 
in May 1995 that the veteran has hypertension and an eye 
condition.  Moreover, this evidence is not material because 
none of the records etiologically link the hypertension or 
any sort of eye condition (other than the refractive error 
that is not subject to service connection) to the veteran's 
service in the military.  Service connection for a claimed 
disability requires, not only medical evidence of current 
disability, but also medical evidence linking the current 
disability to service.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
There is no such evidence in this case.

Inasmuch as none of the evidence associated with the claims 
file since the May 1995 RO decision, when viewed either alone 
or in light of the evidence previously of record, tends to 
indicate that the veteran has hypertension or an 
eye condition (which is subject to service connection) that 
was either incurred in or aggravated by his service in the 
military, his appeal concerning these issues must be denied 
because the evidence is not "new and material" for the 
purpose of reopening his claims.  Hence, the May 1995 RO 
denial remains final.

The Board notes additionally that it is not aware of any 
circumstances in this case that would put VA on notice of the 
existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claims.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that, inasmuch as the RO denied the claims on the 
same basis as the Board, and provided the veteran with an 
explanation as to why his petition to reopen was deficient, 
the "duty to inform" him of the evidence necessary to 
complete his application to reopen his claims has been met.  
Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Respiratory Condition

Records show the RO initially denied service connection for a 
respiratory condition in July 1970 and notified the veteran 
of its decision, and of his procedural and appellate rights, 
later that month.  Since he did not timely appeal, the 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.  
Consequently, to reopen the claim and warrant a de novo 
review of the record, there must be evidence on file that is 
both "new and material" to this issue.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Although the RO ultimately denied the claim in May 1995, it 
made a preliminary finding that new and material evidence had 
been submitted sufficient to reopen the claim.  The Board 
agrees with that preliminary finding-particularly since, in 
the RO's initial decision in July 1970, it found that there 
was no medical evidence of a respiratory condition at any 
time during service (which lasted from September 1952 to July 
1954), or at any time subsequent to service up until the 
issuance of that decision.  A more careful review of the 
medical records concerning his service, however, indicates 
that he received treatment in August 1953 for, among other 
symptoms, a history of a cough.  His doctors diagnosed an 
upper respiratory infection (URI).  Also, during a physical 
examination in May 1958, about 4 years after service, he 
indicated on a medical history questionnaire that he had 
experienced "whooping cough."  Although he said he had 
never experienced a chronic cough, or chronic or frequent 
colds, asthma, shortness of breath, pain or pressure in his 
chest, allergies (hay fever), etc., and did not show evidence 
of any sort of respiratory condition during the objective 
clinical portion of that evaluation, or for many ensuing 
years, there have been numerous times since November 1978 
when various respiratory conditions have been diagnosed-
namely, asthma, bronchitis, reactive airway disease, and 
chronic obstructive pulmonary disease (COPD).  Also, his wife 
and a friend have submitted statements on his behalf 
commenting on symptoms-such as a persistent cough-they have 
noticed him experiencing during the years since service.  
Thus, these records, when considered collectively and 
presumed to be credible in accordance with the Court's 
holding in Justus, show that he at least has the condition he 
is claiming; that he experienced relevant symptoms (and 
received a relevant diagnosis) during service; and that he 
reported a relevant history of symptoms about 4 years after 
service.  Hence, this evidence is "new and material" to his 
case and sufficient to reopen his claim.  See Cox, 5 
Vet. App. at 98; Evans, 9 Vet. App. at 282-83, Glynn, 6 
Vet. App. at 528-29.

Having determined that new and material evidence has been 
submitted to reopen this claim does not end the analysis.  
The next determination that must be made is whether the claim 
is "well grounded."  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  A claim is 
"well grounded" if it is "plausible, meritorious on its 
own or capable of substantiation."  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial 
burden of showing that a claim is well grounded-if judged by 
a fair and impartial individual-resides with the veteran; if 
it is determined that he has not satisfied his initial burden 
of submitting evidence sufficient to show that his claim is 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim still may be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In this case, based on the evidence discussed in the 
reopening of the claim, the veteran clearly has met his 
burden of submitting competent medical evidence of current 
disability since various records since November 1978 contain 
diagnoses of asthma, bronchitis, reactive airway disease, and 
COPD.  Consequently, he obviously has present disability 
attributable to his respiratory impairment, and has for quite 
sometime.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Thus, this point is not in dispute.  He also has met his 
burden of submitting competent evidence of relevant disease 
in service since his military medical records confirm that he 
experienced a problem with a cough while on active duty and 
that his doctors diagnosed an URI.  He also reported a 
relevant history of a cough, albeit while denying other 
relevant symptoms, during the physical examination in May 
1958, about 4 years after his service in the military ended.  
Therefore, it is conceded that he experienced relevant 
respiratory pathology during service.  See Layno v. Brown, 
6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 
24 (1991).  The dispositive issue thus becomes whether there 
is competent medical evidence linking any of his current 
symptoms to those noted in service.  There is no such 
evidence in this case, so the claim-although reopened-must 
be denied as not well grounded.

A doctor at the Duke University Medical Center indicated in a 
November 1978 statement that the veteran had a history of 
episodic asthma (asthmatic bronchitis) dating back to 1973-
which was many years (in fact, nearly 20) after the veteran's 
service in the military ended.  The Duke physician did not 
indicate or otherwise suggest that the veteran's asthma 
existed prior to 1973 or that it is related to the 
respiratory symptoms he experienced during service or the 
diagnosis of an URI that was made during service.  Similarly, 
although there have been numerous additional diagnoses of 
note during the years since (of asthma, bronchitis, reactive 
airway disease, and COPD), which were made in the course of 
him receiving treatment on various occasions during the 1980s 
and 1990s in a VA outpatient clinic and at the Lincoln 
Community Health Center, none of the records contain a 
competent medical opinion etiologically linking the URI that 
was diagnosed during service, or the symptoms associated with 
it, to any of the respiratory conditions (asthma, bronchitis, 
reactive airway disease, or COPD) that were diagnosed 
many years later, long after service.  Medical nexus evidence 
is a prerequisite to a well grounded claim.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  Moreover, although the 
veteran and the others (his wife and friend) who have 
submitted statements on his behalf can comment on the 
symptoms-such as a persistent cough-they have noticed him 
experiencing during the years since service, as lay persons, 
they do not, in turn, have the medical expertise or training 
to etiologically link any of the current respiratory 
conditions to the one noted during service.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The veteran apparently is under the mistaken impression that 
merely receiving treatment for a respiratory condition of 
some sort during service (here, an URI), and later receiving 
various diagnoses of respiratory conditions after service 
(here, of asthma, bronchitis, reactive airway disease, and 
COPD) is tantamount to a grant of service connection.  
However, this simply is not true in the absence of competent 
medical nexus evidence establishing a correlation between the 
symptomatology noted in service, and that noted many years 
later after service.  See Savage, 10 Vet. App. at 498; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a respiratory condition is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Morton v. West, 12 
Vet. App. 477 (1999); Epps, 126 F.3d at 1468 (1997).  During 
his August 1999 video-conference hearing before the 
undersigned Member of the Board, he alleged that he began 
receiving treatment for his respiratory disability at the VA 
Medical Center (VAMC) in Durham, North Carolina, in about 
1960.  Other evidence on file indicates the RO already 
requested records from this VAMC for the time period in 
question, but to no avail.  To source the records, the RO 
used his social security (SS) and claim's number (C #)-
instead of his service serial number-which he indicated was 
the method of identification when initially treated.  
However, the Board finds that further attempts to obtain 
those records isn't necessary because he went on to note 
during the hearing that he was unable to locate the records-
even after inquiring about them himself.  Furthermore, that 
VAMC submitted all of the contemporaneous records in its 
possession shortly after the RO's initial decision in July 
1970 denying the claim, and the records did not pertain to 
treatment for a respiratory condition-but rather, an 
inguinal hernia-which obviously has no relevance to the 
current appeal.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board also recognizes that this claim is being disposed 
of in a manner that differs from that employed by the RO.  
The RO denied the veteran's claim essentially on the merits, 
whereas the Board has concluded that the claim is not well 
grounded.  However, the Court has held that, when an RO does 
not specifically address the question of whether a claim is 
well grounded-but rather, as here, proceeds to adjudicate it 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, the 
Board observes that, in the May 1996 SOC, the RO notified the 
veteran of the legal requirement to submit a well-grounded 
claim and of the need to submit evidence showing that his 
respiratory disability either was incurred in or aggravated 
by his service in the military.  Thus, the "duty to inform" 
him of the evidence necessary to complete his application 
for service connection has been met.  38 U.S.C.A. § 5103(a) 
(West 1991); Franzen v. Brown, 9 Vet. App. 235, 238 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.

The petition to reopen the claim for service connection for 
an eye condition is denied.

The petition to reopen the claim for service connection for a 
respiratory condition is granted; however, as evidence 
showing that this claim is well-grounded has not been 
submitted, service connection is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

